Exhibit 10.2

 

THE SECURITIES THAT MAY BE PURCHASED UNDER THIS AGREEMENT MAY NOT BE SOLD OR
DISTRIBUTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT OF 1933.

 

TRIMERIS, INC. INCENTIVE STOCK OPTION AGREEMENT

 

Trimeris, Inc. (the “Company”) granted to the individual named below, in
recognition of his becoming an employee and a member of the Company’s Board of
Directors, an option to purchase certain shares of common stock of the Company,
pursuant to the Trimeris, Inc. Amended and Restated Stock Incentive Plan, in the
manner and subject to the provisions of this Option Agreement.

 

1. Definitions:

 

  (a) “Code” shall mean the Internal Revenue Code of 1986, as amended. (All
citations to sections of the Code are to such sections as they may from time to
time be amended or renumbered.)

 

  (b) “Company” shall mean Trimeris, Inc., a Delaware corporation, and any
successor corporation thereto.

 

  (c) “Date of Option Grant” shall mean August 9, 2005.

 

  (d) “Disability” shall mean disability within the meaning of Section 22(e)(3)
of the Code.

 

  (e) “Exercise Commencement Date” shall mean August 9, 2005.

 

  (f) “Exercise Price” shall mean $12.62 per share as may be adjusted from time
to time.

 

  (g) “Number of Option Shares” shall mean Seventy-Five Thousand (75,000) shares
of common stock of the Company (the “Common Stock”) as may be adjusted from time
to time.

 

  (h) “Option Term Date” shall mean the date ten (10) years after the Date of
Option Grant or such earlier date as provided for expiration of the Option under
Section 5(f) of the Plan, using as the date employment ends the later of the
date his service ends as an employee of the Company and the date he ceases to be
a member of the Board of Directors of the Company.

 

(i) “Optionee” shall mean Dani P. Bolognesi.



--------------------------------------------------------------------------------

  (j) “Participating Company” shall mean (i) the Company and (ii) any present or
future parent and/or subsidiary corporation of the Company while such
corporation is a parent or subsidiary of the Company. For purposes of this
Option Agreement, a parent corporation and a subsidiary corporation shall be as
defined in sections 424(e) and 424(f) of the Code.

 

  (k) “Participating Company Group” shall mean at any point in time all
corporations collectively which are then a Participating Company.

 

  (l) “Plan” shall mean the Trimeris, Inc. Amended and Restated Stock Incentive
Plan.

 

Other capitalized terms used herein and without definition shall have the
meanings ascribed to such terms in the Plan.

 

2. Status of the Option. This Option is intended to be an incentive stock option
as defined in Section 422 of the Code to the extent so qualified. The Optionee
should consult with the Optionee’s own tax advisors regarding the tax effects of
this Option.

 

3. Exercise of the Option.

 

  (a) Right to Exercise. The Option shall become exercisable from time to time,
subject to the schedule set forth below, in whole or in part:

 

  (i) 12.4998% of the Number of Option Shares shall become exercisable on the
six month anniversary (“Six Month Anniversary”) of the Date of Grant; and

 

  (ii) 2.0833% of the Number of Option Shares shall become exercisable on the
9th day of each successive month after the Six Month Anniversary.

 

On the date that Optionee ceases to be both an employee and director of the
Company vesting shall cease and the vested portion of the Option, if any, shall
remain exercisable until expiration as provided in paragraph 5.

 

  (b) Restrictions on Grant of the Option and Issuance of Shares. The grant of
the Option and the issuance of the shares upon exercise of the Option shall be
subject to compliance with all applicable requirements of federal or state law
with respect to such securities. The Option may not be exercised if the issuance
of shares upon such exercise would constitute a violation of any applicable
federal or state securities laws or other law or regulations.



--------------------------------------------------------------------------------

In addition, no Option may be exercised unless (i) a registration statement
under the Securities Act of 1933, as amended (the “Securities Act”), shall at
the time of exercise of the Option be in effect with respect to the shares
issuable upon exercise of the Option or (ii) in the opinion of legal counsel to
the Company, the shares issuable upon exercise of the Option may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act.

 

As a condition to the exercise of the Option, the Company may require the
Optionee to satisfy any qualifications that may be necessary or appropriate, to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

 

  (c) Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.

 

4. Non-Transferability of the Option. The Option may be exercised during the
lifetime of the Optionee only by the Optionee and may not be assigned or
transferred in any manner except by will or by the laws of descent and
distribution.

 

5. Termination of the Option. The Option shall terminate and may no longer be
exercised on the first to occur of (a) the Option Term Date as defined above, or
(b) upon the occurrence of an Acquisition Event as described in the Plan and to
the extent provided therein.

 

6. Legends. The Company may at any time place legends referencing affiliate
status or any applicable federal or state securities law restriction on all
certificates representing shares of stock subject to the provisions of this
Option Agreement. The Optionee shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares acquired
pursuant to the Option in the possession of the Optionee in order to effectuate
the provisions of this paragraph.

 

7. Binding Effect. This Option Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

 

8. Termination or Amendment of Option. The Board may amend, modify or terminate
any outstanding Option, including but not limited to, substituting therefor
another Option of the same or a different type, changing the date or exercise,
and converting an Incentive Stock Option to a Nonstatutory Stock Option,
provided that the Optionee’s consent to such action shall be required unless the
Board determines that the action, taking into account any related action, would
not materially and adversely affect the Optionee.



--------------------------------------------------------------------------------

9. Integrated Agreement. This Option Agreement constitutes the entire
understanding and agreement of the Optionee and the Participating Company Group
with respect to the subject matter contained herein, and there are no other
agreements, understandings, restrictions, representations, or warranties among
the Optionee and the Company with respect to the subject matter contained herein
other than those as set forth or provided for herein. To the extent contemplated
herein, the provisions of this Option Agreement shall survive any exercise of
the Option and shall remain in full force and effect.

 

10. Terms and Conditions of Plan. The terms and conditions included in the Plan
are incorporated by reference herein, and to the extent that any conflict may
exist between any term or provision of this Option Agreement and any term or
provision of the Plan, the term or provision of the Plan shall control.

 

11. Applicable Law. This Option Agreement shall be governed by the laws of the
State of Delaware, without regard to any applicable conflicts of law.

 

Signatures on Page Following



--------------------------------------------------------------------------------

    TRIMERIS, INC.     By:  

/s/ Steven D. Skolsky

--------------------------------------------------------------------------------

        Steven D. Skolsky         Chief Executive Officer

The Optionee represents that the Optionee is familiar with the terms and
provisions of this Option Agreement, and hereby accepts the Option subject to
all of the terms and provisions thereof. The Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Board of
Directors of the Company made in good faith upon any questions arising under
this Option Agreement.

The undersigned hereby acknowledges receipt of a copy of the Plan.

Date: August 9, 2005      

/s/ Dani P. Bolognesi

--------------------------------------------------------------------------------

        Dani P. Bolognesi